—Order, Supreme Court, New York County (Charles Ramos, J.), entered November 16, 1999, which granted plaintiff’s motion to (1) enjoin defendant Rossiyskiy Kredit Bank (RKB) from continuing to prosecute an action filed against plaintiff and Rossiyskiy Kredit Securities, B.V. (RKS) in Moscow, Russia; (2) order RKS to consent to vacate the attachment issued in the Russian action “arresting” plaintiff’s assets and an injunction restraining RKB from making any payments to plaintiff; and (3) enjoin RKB and RKS from commencing any other action or proceeding in connection with their rights or obligations under the Medium Term Note Program, unanimously affirmed, with costs.
The IAS Court properly granted the relief requested. Indeed, there was a clear and overwhelming showing that the Russian action, which arises out of the same transaction at issue in the instant case, was obviously designed solely to frustrate any recovery plaintiff might obtain in this action. Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.